Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of this 10th day
of June, 2005 (the “Commencement Date”) by and between Penn National
Gaming, Inc., a Pennsylvania corporation (the “Company”), and William J.
Clifford, an individual residing in Pennsylvania (“Executive”).

 

WHEREAS, Executive and the Company are party to a certain Employment Agreement,
dated as of July 30, 2001 (as amended and extended from time to time, the
“Initial Agreement”), the initial term of which terminated on July 30, 2004 and
which, by its terms, automatically renewed for an additional one year period;
and

 

WHEREAS, the parties now desire to terminate the Initial Agreement and to enter
into a new agreement reflecting, among other things, certain additional
covenants and consideration exchanged by the parties, all as more specifically
set forth herein.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.    Employment.    The Company hereby agrees to employ Executive and Executive
hereby accepts such employment, in accordance with the terms, conditions and
provisions hereinafter set forth.

 

1.1.    Duties and Responsibilities.    Executive shall serve as Senior Vice
President and Chief Financial Officer of the Company. Executive shall perform
all duties and accept all responsibilities incident to such position as may be
reasonably assigned to him by the President and Chief Operating Officer and the
Board of Directors of the Company (the “Board”). Executive’s principal place of
employment shall be in Wyomissing, Pennsylvania.

 

1.2.    Term.    The term of this Agreement shall begin on the date hereof and
shall terminate at the close of business on the third anniversary of the
Commencement Date (the “Initial Term”), unless earlier terminated in accordance
with Section 3 hereof. This Agreement shall automatically renew for additional
three-year periods (each, a “Renewal Term” and, together with the Initial Term,
the “Employment Term”) unless either party has delivered written notice of
non-renewal at least 60 days prior to the start of a Renewal Term or unless
earlier terminated in accordance with Section 3 hereof.

 

1.3.    Extent of Service.    Executive agrees to use Executive’s best efforts
to carry out Executive’s duties and responsibilities and, consistent with the
other provisions of this Agreement, to devote substantially all of Executive’s
business time, attention and energy thereto. The foregoing shall not be
construed as preventing Executive from serving on the board of philanthropic
organizations, or providing oversight with respect to his personal investments,
so long as such service does not materially interfere with Executive’s duties
hereunder.

 

2.    Compensation.    For all services rendered by Executive to the Company,
the Company shall compensate Executive as set forth below.

 

2.1.    Base Salary.    The Company shall pay Executive a base salary (“Base
Salary”), commencing on the Commencement Date, at the annual rate of five
hundred thousand ($500,000), payable in installments at such times as the
Company customarily pays its other senior executives (“Peer Executives”).
Executive’s performance and Base Salary shall be reviewed annually. Any increase
in Base Salary or other compensation shall be made at the discretion of the
Board or the compensation committee of the Board (the “Compensation Committee”).

 

2.2.    Cash Bonuses.    Executive shall participate in the Company’s incentive
compensation plan for senior management as such may be adopted, amended and
approved, from time to time, by the Compensation Committee.

 

2.3.    Equity Compensation.    The Company may grant to Executive options or
other equity compensation pursuant to, and subject to the terms and conditions
of, the then current equity

 

--------------------------------------------------------------------------------


 

compensation plan of Penn National Gaming, Inc. The Compensation Committee shall
set the amount and terms of such options or other equity compensation.

 

2.4.    Other Benefits.    Executive shall be entitled to participate in all
other employee benefit plans and programs, including, without limitation,
health, vacation, retirement, deferred compensation or SERP, made available to
other Peer Executives, as such plans and programs may be in effect from time to
time and subject to the eligibility requirements of the each plan. Nothing in
this Agreement shall prevent the Company from amending or terminating any
retirement, welfare or other employee benefit plans or programs from time to
time, as the Company deems appropriate.

 

2.5.    Vacation, Sick Leave and Holidays.    Executive shall be entitled in
each calendar year to four (4) weeks of paid vacation time. Each vacation shall
be taken by Executive at such time or times as agreed upon by the Company and
Executive, and any portion of Executive’s allowable vacation time not used
during the calendar year shall be subject to the Company’s payroll policies
regarding carryover vacation. Executive shall be entitled to holiday and sick
leave in accordance with the Company’s holiday and other pay for time not worked
policies.

 

2.6.    Reimbursement of Expenses.    Executive shall be provided with
reimbursement of reasonable expenses related to Executive’s employment by the
Company on a basis no less favorable than that authorized from time to time for
Peer Executives.

 

3.    Termination.    Executive’s employment may be terminated prior to the end
of the Employment Term in accordance with, and subject to the terms and
conditions, set forth below.

 

3.1.    Termination by the Company.

 

(a)    Without Cause.    The Company may terminate Executive at any time without
Cause (as such term is defined in subsection (b) below) upon delivery of written
notice to Executive, which notice shall set forth the effective date of such
termination.

 

(b)    With Cause.    The Company may terminate Executive at any time for Cause
effective immediately upon delivery of written notice to Executive. As used
herein, the term “Cause” shall mean:

 

(i)  Executive shall have been convicted of a felony or any misdemeanor
involving allegations of fraud, theft, perjury or conspiracy;

 

(ii)  Executive is found disqualified or not suitable to hold a casino or other
gaming license by a governmental gaming authority in any jurisdiction where
Executive is required to be found qualified, suitable or licensed;

 

(iii)  Executive materially breaches any material Company policy or any material
term hereof, including, without limitation, Sections 4 through 7 and, in each
case, fails to cure such breach within 15 days after receipt of written notice
thereof; or

 

(iv)  Executive misappropriates corporate funds as determined in good faith by
the Board.

 

3.2.    Termination by the Executive.    Executive may voluntarily terminate
employment for any reason effective upon 60 days’ prior written notice to the
Company, unless the Company waives such notice requirement (in which case the
Company shall notify Executive in writing as to the effective date of
termination).

 

3.3.    Termination for Death or Disability.    In the event of the death or
total disability of Executive, this Agreement shall terminate effective as of
the date of Executive’s death or total disability. The term “total disability”
shall have the definition set forth in the Company’s Long Term Disability
Insurance Policy in effect at the time of such determination.

 

2

--------------------------------------------------------------------------------


 

3.4.    Payments Due Upon Termination.

 

(a)    Generally.    Upon any termination described in Sections 3.1, 3.2 or 3.3
above, Executive shall be entitled to receive any amounts due for Base Salary
earned or expenses incurred through the effective date of termination and any
benefits accrued or earned on or prior to such date in accordance with the terms
of any applicable benefit plans and programs.

 

(b)    Certain Circumstances.    In the event the Company terminates Executive’s
employment without Cause or due to death or a total disability or in the event
that the Company elects not to renew this Agreement, and subject to Executive
executing the release attached hereto as Exhibit A, Executive shall be entitled
to receive the following in lieu of any other severance:

 

(i)  Executive shall receive a payment equal to Executive’s monthly Base Salary
at the highest rate in effect for Executive during the 24-month period
immediately preceding the effective date of termination and Executive’s monthly
bonus value (determined by dividing the highest amount of annual cash bonus
compensation paid to Executive in respect of either the first or second full
calendar year immediately preceding the effective date of termination by twelve)
for a period equal to the greater of (1) the number of months remaining in the
Employment Term or (2) 24 months (the “Severance Period”).

 

(ii)  Executive shall continue to receive the health benefits coverage in effect
on the effective date of termination (or as the same may be changed from time to
time for Peer Executives) for Executive and, if any, Executive’s spouse and
dependents for the Severance Period. At the option of the Company, the Company
may elect to pay Executive cash in lieu of such coverage in an amount equal to
Executive’s after-tax cost of obtaining generally comparable coverage for such
period.

 

(iii)  Executive shall continue to serve as a non-officer employee of the
Company during the Severance Period and, as such, all options granted to
Executive shall continue vesting for such period.

 

(c)    Payments.    Cash Payments due under this Section 3.4 shall be made as
follows: 75% shall be made within 15 days of the effective date of termination
and the balance shall be made in accordance with the payroll practices in effect
on the date of termination, unless, at the Company’s sole option, the Company
elects to make all such payments in a single lump sum. Except as otherwise
provided in this Section 3.4, Section 8 or Section 9, no other payments or
benefits shall be due under this Agreement to Executive.

 

3.5.    Notice of Termination.    Any termination of Executive’s employment
shall be communicated by a written notice of termination delivered within the
time period specified in this Section 3. The notice of termination shall
(i) indicate the specific termination provision in this Agreement relied upon,
(ii) briefly summarize the facts and circumstances deemed to provide a basis for
a termination of employment and the applicable provision hereof, and
(iii) specify the termination date in accordance with the requirements of this
Agreement.

 

4.    No Conflicts of Interest.    Executive agrees that throughout the period
of Executive’s employment hereunder or otherwise, Executive will not perform any
activities or services, or accept other employment that would materially
interfere with or present a conflict of interest concerning Executive’s
employment with the Company. Executive agrees and acknowledges that Executive’s
employment by the Company is conditioned upon Executive adhering to and
complying with the business practices and requirements of ethical conduct set
forth in writing from time to time by the Company in its employee manual or
similar publication. Executive represents and warrants that no other contract,
agreement or understanding to which Executive is a party or may be subject will
be violated by the execution of this Agreement by Executive.

 

3

--------------------------------------------------------------------------------


 

5.    Confidentiality.    Executive recognizes and acknowledges that Executive
will have access to certain confidential information of the Company and that
such information constitutes valuable, special and unique property of the
Company (including, but not limited to, information such as business strategies,
identity of acquisition or growth targets, marketing plans, customer lists, and
other business related information for the Company’s customers). Executive
agrees that Executive will not, for any reason or purpose whatsoever, during or
after the term of employment, disclose any of such confidential information to
any party, and that Executive will keep inviolate and secret all confidential
information or knowledge which Executive has access to by virtue of Executive’s
employment with the Company, except as otherwise may be necessary in the
ordinary course of performing Executive’s duties with the Company.

 

6.    Non-Competition.

 

(a)   As used herein, the term “Restriction Period” shall mean a period equal to
the greater of (i) the remainder of the Employment Term in effect on the
effective date of termination and (ii) the Severance Period, if applicable;
provided, however, that, if on or before the Trigger Date, Executive has been
terminated for one of the reasons contemplated by Section 3.4(b), Executive may
elect to terminate the Restriction Period at any time following the first
anniversary of the effective date of termination by delivering written notice to
the Company that Executive has made such election and that, in consideration
therefore, is waiving the right to receive any continued payments under
Section 3.4(b).

 

(b)   During Executive’s employment by the Company and for the duration of the
Restriction Period thereafter, Executive shall not, except with the prior
written consent of the Company, directly or indirectly, own, manage, operate,
join, control, finance or participate in the ownership, management, operation,
control or financing of, or be connected as an officer, director, employee,
partner, principal, agent, representative, consultant or otherwise with, or use
or permit Executive’s name to be used in connection with, any business or
enterprise which owns or operates a gaming or pari-mutuel facility located
within 150 miles of any gaming or pari-mutuel facility owned or operated by the
Company or any of its affiliates.

 

(c)   The foregoing restrictions shall not be construed to prohibit Executive’s
ownership of less than 5% of any class of securities of any corporation which is
engaged in any of the foregoing businesses and has a class of securities
registered pursuant to the Securities Exchange Act of 1934, provided that such
ownership represents a passive investment and that neither Executive nor any
group of persons including Executive in any way, either directly or indirectly,
manages or exercises control of any such corporation, guarantees any of its
financial obligations, otherwise takes any part in its business, other than
exercising Executive’s rights as a shareholder, or seeks to do any of the
foregoing.

 

(d)   Executive acknowledges that the covenants contained in Sections 5 through
7 hereof are reasonable and necessary to protect the legitimate interests of the
Company and its affiliates and, in particular, that the duration and geographic
scope of such covenants are reasonable given the nature of this Agreement and
the position that Executive will hold within the Company.    Executive further
agrees to disclose the existence and terms of such covenants to any employer
that Executive works for during the Restriction Period.

 

7.    Non-Solicitation.    During Executive’s employment by the Company and for
a period equal to the greater of the Restriction Period or one year after the
effective date of termination, Executive will not, except with the prior written
consent of the Company, (i) directly or indirectly, solicit or hire, or
encourage the solicitation or hiring of, any person who is, or was within a six
month period prior to such solicitation or hiring, an executive or management
employee of the Company or any of its affiliates for any position as an
employee, independent contractor, consultant or otherwise or (ii) divert or
attempt to divert any existing business of the Company or any of its affiliates.

 

4

--------------------------------------------------------------------------------


 

8.    Change of Control.

 

8.1.    Consideration

 

(a)    Change of Control.    In the event of a Change of Control (as defined
below), Executive shall be entitled to receive a cash payment in an amount equal
to the product of three times the sum of (i) the highest annual rate of Base
Salary in effect for Executive during the 24-month period immediately preceding
the effective date of the Change in Control (the “Trigger Date”) and (ii) the
highest amount of annual cash bonus compensation paid to Executive in respect of
either the first or second full calendar year immediately preceding the Trigger
Date.

 

(b)    Restrictive Provisions.    As consideration for the foregoing payments,
Executive agrees not to challenge the enforceability of any of the restrictions
contained in Sections 5, 6 or 7 of this Agreement upon or after the occurrence
of a Change of Control. Executive and Company acknowledge that, as additional
consideration for the change of control payments, Executive has also agreed to
limit Executive’s ability to opt out of the Restriction Period in Section 6(a)
to periods prior to the Trigger Date.

 

8.2.    Payment Terms.    This change of control payment shall be made in two
lump sum payments as follows: (i) 75% to Executive on the Trigger Date; and
(ii) 25% into a mutually acceptable escrow account on the Trigger Date, payable
to Executive on the 90th day following the Trigger Date. Notwithstanding any of
the foregoing to the contrary, the payment contemplated by clause (ii) shall be
paid immediately upon the occurrence of any of the following: (a) Executive’s
employment is terminated by the Company; or (b) Executive terminates employment
for Good Reason (as defined below).

 

8.3.    Certain Other Terms.    In the event payments are being made to
Executive under this Section 8, no payments shall be due under
Section 3.4(b)(i) of this Agreement with respect to any termination of
Executive’s employment following a Change of Control. At the option of the
Company, the Company may require Executive to execute the release attached
hereto as Exhibit A; provided, however, that this requirement shall not in any
way alter the timing of the payments to be made under Section 8.2. The
provisions of this Section 8 shall continue to apply to Executive if, during the
24-month period immediately preceding the Trigger Date, the Company terminates
Executive’s employment without Cause or due to a total disability or the Company
elects not to renew this Agreement; provided, however, that, in such event, any
payments due under Section 8 shall be reduced by any prior payments made under
Section 3.4(b)(i).

 

8.4.    Defined Terms.

 

(a)    Change of Control.    The occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company; (ii) the election of two (2) or more persons to the Board who do not
constitute Continuing Directors; or (iii) the ownership or acquisition by any
Person or Group of the power, directly or indirectly, to vote or direct the
voting of securities having more than forty percent (40%) of the ordinary voting
power for the election of directors of the Company.

 

(b)    Good Reason.    The occurrence of any of the following events that the
Company fails to cure within 10 days after receiving written notice thereof from
Executive: (i) assignment to Executive of any duties inconsistent in any
material respect with Executive’s position (including status, offices, titles
and reporting requirements), authority, duties or responsibilities or
inconsistent with Executive’s legal or fiduciary obligations; (ii) any reduction
in Executive’s compensation or substantial reduction in Executive’s benefits
taken as a whole; (iii) any travel requirements materially greater than
Executive’s travel requirements prior to the Change of Control; or (iv) breach
of any material term of this Agreement by the Company.

 

5

--------------------------------------------------------------------------------


 

(c)    Continuing Directors.    Any person who, as of the date of determination,
either (i) was a member of the Board as of the date of this Agreement or
(ii) was nominated for election or elected to the Board with the affirmative
vote of a majority of directors comprising the Board or, if applicable, the
Nominating Committee of the Board, who were Continuing Directors immediately
prior to such nomination or election.

 

(d)    Group.    Any group of related Persons for purposes of Section 13(d) of
the Securities Exchange Act of 1934, as amended.

 

(e)    Person.    Any individual, partnership, joint venture, trust,
corporation, limited liability entity, unincorporated organization or other
entity (including a governmental entity).

 

9.    Certain Tax Matters.

 

9.1.    Generally.    In the event Executive becomes entitled to receive the
payments (the “Severance Payments”) provided under Section 3 or Section 8 hereof
or under any other plan or arrangement providing for payments under
circumstances similar to those contemplated by such sections, and if any of the
Severance Payments will be subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the
Company shall pay to Executive at the time specified for such payments, an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
Executive shall be equal to the amount of the Severance Payments after deducting
normal and ordinary taxes but not deducting (a) the Excise Tax and (b) any
federal, state and local income tax and Excise Tax payable on the payment
provided for by this Section 9.

 

9.2.    Illustration.    For example, if the Severance Payments are $1,000,000
and if Executive is subject to the Excise Tax, then the Gross-Up Payment will be
such that Executive will retain an amount of $1,000,000 less only any normal and
ordinary taxes on such amount. The Excise Tax and federal, state and local taxes
and any Excise Tax on the payment provided by this Section 9 will not be deemed
normal and ordinary taxes.

 

9.3.    Certain Terms.    For purposes of determining whether any of the
Severance Payments will be subject to the Excise Tax and the amount of such
Excise Tax, the following will apply:

 

(a)   Any other payments or benefits received or to be received by Executive in
connection with a Change in Control of the Company or Executive’s termination of
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all “excess
parachute payments” within the meaning of Section 280G(b)(1) shall be treated as
subject to the Excise Tax, unless in the opinion of tax counsel selected by the
Company’s Compensation Committee and acceptable to Executive, such other
payments or benefits (in whole or in part) do not constitute parachute payments,
or such excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code, or are otherwise not subject to the Excise
Tax;

 

(b)   The amount of the Severance Payments which shall be treated as subject to
the Excise Tax shall be equal to the lesser of (y) the total amount of the
Severance Payments or (z) the amount of excess parachute payments within the
meaning of Section 280G(b)(1) (after applying clause (a), above); and

 

(c)   The value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Company’s independent auditors in accordance with
proposed, temporary or final regulations under Sections 280G(d)(3) and (4) of
the Code or, in the absence of such regulations, in accordance with the
principles of Section 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, Executive shall be deemed to pay

 

6

--------------------------------------------------------------------------------


 

Federal income taxes at the highest marginal rate of federal income taxation in
the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of Executive on the Trigger Date, net of the maximum reduction in
Federal income taxes which could be obtained from deduction of such state and
local taxes. In the event that the amount of Excise Tax attributable to
Severance Payments is subsequently determined to be less than the amount taken
into account hereunder at the time of determination then, subject to applicable
law, appropriate adjustments will be made with respect to the payments
hereunder.

 

9.4.    Fees and Expenses.    The Company shall reimburse Executive for all
reasonable legal fees and expenses incurred by Executive in connection with any
tax audit or proceeding to the extent attributable to the application of
Section 4999 of the Code or any regulations pertaining thereto to any payment or
benefit provided hereunder.

 

10.    Document Surrender.    Upon the termination of Executive’s employment for
any reason, Executive shall immediately surrender and deliver to the Company all
documents, correspondence and any other information, of any type whatsoever,
from the Company or any of its agents, servants, employees, suppliers, and
existing or potential customers, that came into Executive’s possession by any
means whatsoever, during the course of employment.

 

11.    Governing Law.    This Agreement shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the
Commonwealth of Pennsylvania.

 

12.    Jurisdiction.    The parties hereby irrevocably consent to the
jurisdiction of the courts of the Commonwealth of Pennsylvania for all purposes
in connection with any action or proceeding which arises out of or relates to
this Agreement and agree that any action instituted under this Agreement shall
be commenced, prosecuted and continued only in the state or federal courts
having jurisdiction for matters arising in Wyomissing, Pennsylvania, which shall
be the exclusive and only proper forum for adjudicating such a claim.

 

13.    Notices.    All notices and other communications required or permitted
under this Agreement or necessary or convenient in connection herewith shall be
in writing and shall be deemed to have been given when hand delivered, delivered
by guaranteed next-day delivery or sent by facsimile (with confirmation of
transmission) or shall be deemed given on the third business day when mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

 

If to the Company, to:

 

Penn National Gaming, Inc.
825 Berkshire Boulevard, Suite 200
Wyomissing, PA 19610
Fax: (610) 376-2842

 

Attention: Chairman

 

If to Executive, to:

 

William J. Clifford
c/o Penn National Gaming, Inc.
825 Berkshire Boulevard, Suite 200
Wyomissing, PA 19610
Fax: (610) 376-2842

 

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

 

7

--------------------------------------------------------------------------------


 

14.    Contents of Agreement; Amendment and Assignment.

 

14.1. This Agreement sets forth the entire understanding between the parties
hereto with respect to the subject matter hereof and supersedes all prior or
contemporaneous agreements or understandings with respect to thereto, including
without limitation, the Initial Agreement which is hereby terminated. This
Agreement cannot be changed, modified, extended, waived or terminated except
upon a written instrument signed by the party against which it is to be
enforced.

 

14.2. Executive may not assign any of his rights or obligations under this
Agreement. The Company may assign its rights and obligations under this
Agreement to any successor to all or substantially all of its assets or business
by means of liquidation, dissolution, merger, consolidation, transfer of assets
or otherwise.

 

15.    Severability.    If any provision of this Agreement or application
thereof to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances. In addition, if any court determines that
any part of Sections 5, 6 or 7 hereof is unenforceable because of its duration,
geographical scope or otherwise, such court will have the power to modify such
provision and, in its modified form, such provision will then be enforceable.

 

16.    Remedies.

 

16.1. No remedy conferred upon a party by this Agreement is intended to be
exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to any other remedy given under this
Agreement or now or hereafter existing at law or in equity.

 

16.2. No delay or omission by a party in exercising any right, remedy or power
under this Agreement or existing at law or in equity shall be construed as a
waiver thereof, and any such right, remedy or power may be exercised by such
party from time to time and as often as may be deemed expedient or necessary by
such party in its sole discretion.

 

16.3. Executive acknowledges that money damages would not be a sufficient remedy
for any breach of this Agreement by Executive and that the Company shall be
entitled to specific performance and injunctive relief as remedies for any such
breach, in addition to all other remedies available at law or equity to the
Company.

 

17.    Construction.    This Agreement is the result of thoughtful negotiations
and reflects an arms’ length bargain between two sophisticated parties, each
represented by counsel. The parties agree that, if this Agreement requires
interpretation, neither party should be considered “the drafter” nor be entitled
to any presumption that ambiguities are to be resolved in his or her favor.

 

18.    Beneficiaries/References.    Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following Executive’s death by giving the Company written notice
thereof. In the event of Executive’s death or a judicial determination of
Executive’s incompetence, reference in this Agreement to Executive shall be
deemed, where appropriate, to refer to Executive’s beneficiary, estate or other
legal representative.

 

19.    Withholding.    All payments under this Agreement shall be made subject
to applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes, as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Except as specifically provided otherwise in this Agreement, Executive shall
bear all

 

8

--------------------------------------------------------------------------------


 

expense of, and be solely responsible for, all federal, state and local taxes
due with respect to any payment received under this Agreement.

 

20.    Regulatory Compliance.    The terms and provisions hereof shall be
conditioned on and subject to compliance with all laws, rules, and regulations
of all jurisdictions, or agencies, boards or commissions thereof, having
regulatory jurisdiction over the employment or activities of Executive
hereunder.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

 

PENN NATIONAL GAMING, INC.

 

 

 

By:

/s/  PETER M. CARLINO

 

 

 

Name:  Peter M. Carlino

 

 

Title:    Chairman and Chief Executive Officer

 

 

 

EXECUTIVE

 

 

 

/s/  WILLIAM J. CLIFFORD

 

 

William J. Clifford

 

9

--------------------------------------------------------------------------------